ACCEPTED
                                                                          04-15-00069-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                     4/16/2015 9:12:23 AM
                                                                            KEITH HOTTLE
                                                                                   CLERK

                NO. 04–15-00069-CV

                                                        FILED IN
     In the Fourth Court of Appeals,4thSANCOURT OF APPEALS
                                            ANTONIO, TEXAS
           San Antonio, Texas       04/16/2015 9:12:23 AM
                                                      KEITH E. HOTTLE
                                                           Clerk

 Texas Municipal League Joint Self-Insurance Fund a/k/a
The Texas Municipal League Intergovernmental Risk Pool
                      Appellant
                         vs.

      Housing Authority of the City of Alice, Texas
                       Appellee


       Appeal from the 79th Judicial District Court
     Jim Wells County, Texas, No. 14-10-53721-CV
     The Honorable David Sanchez, Presiding Judge


    APPENDIX TO APPELLANT’S BRIEF


                         Barry Abrams
                         State Bar No. 00822700
                         Jack W. Higdon
                         State Bar No. 24007360
                         BLANK ROME LLP
                         700 Louisiana, Suite 4000
                         Houston, TX 77002-2727
                         (713) 228-6601
                         (713) 228-6605 (Fax)

                         ATTORNEYS FOR APPELLANT
                         TEXAS MUNICIPAL LEAGUE JOINT
                         SELF-INSURANCE FUND A/K/A THE TEXAS
                         MUNICIPAL LEAGUE INTERGOVERNMENTAL
                         RISK POOL

         ORAL ARGUMENT REQUESTED
Tab A   Interlocal Agreement (CR 71-76)
Tab B   Property Coverage Document (CR 78-125)
Tab C   Order Selecting Umpire (CR 284)
Tab D   The Local Government Contract Claims Act (the “Act”) (TEX.
        LOC. GOV’T CODE §§271.151, et seq.) excerpts
        – Act §271.152
        – Act §271.153
        – Act §271.154
Tab E   TEX. GOV’T CODE excerpts
        – Act §791.001
        – Act §791.011(a)
        – Act §311.034



                            Respectfully submitted,
                            By: /s/ Barry Abrams
                                Barry Abrams
                                State Bar No. 00822700
                                Babrams@BlankRome.com
                                Jack W. Higdon
                                State Bar No. 24007360
                                Jhigdon@BlankRome.com
                                BLANK ROME LLP
                                700 Louisiana, Suite 4000
                                Houston, Texas 77002
                                (713) 228-6601
                                (713) 228-6605 (Fax)
                            ATTORNEYS FOR APPELLANT
                            TEXAS MUNICIPAL LEAGUE JOINT
                            SELF-INSURANCE FUND A/K/A THE TEXAS
                            MUNICIPAL LEAGUE INTERGOVERNMENTAL
                            RISK POOL
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was forwarded to the
following counsel of record by email and United States First Class Mail, certified,
return receipt requested, on April 16, 2015:

      Via Email & Certified Mail,
      RRR No. 70071490000022311663
      Mr. Anthony Constant
      CONSTANT LAW FIRM
      One Shoreline Plaza
      800 N. Shoreline Blvd, Suite 2700 South
      Corpus Christi, Texas 78401
      Fax: 361-887-8010


                                       /s/ Barry Abrams
                                       Barry Abrams
TAB “A”
71
72
73
74
75
76
TAB “B”
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114
115
116
117
118
119
120
121
122
123
124
125
TAB “C”
284
TAB “D”
TEX. LOC. GOV’T CODE §271.152. Waiver of Immunity to Suit for Certain Claims

      A local governmental entity that is authorized by statue or the constitution to enter into
a contract and that enters into a contract subject to this subchapter waives sovereign
immunity to suit for the purpose of adjudicating a claim for breach of the contract, subject
to the terms and conditions of this subchapter.

TEX. LOC. GOV’T CODE §271.153. Limitations on Adjudication Awards

(a) Except as provided by Subsection (c), the total amount of money awarded in an
    adjudication brought against a local governmental entity for breach of a contract
    subject to this subchapter is limited to the following:

     (1) the balance due and owed by the local governmental entity under the contract as
         it may have been amended, including any amount owed as compensation for the
         increased cost to perform the work as a direct result of owner-caused delays or
         acceleration;

     (2) the amount owed for change orders or additional work the contractor is directed
         to perform by a local governmental entity in connection with the contract;

     (3) reasonable and necessary attorney’s fees that are equitable and just; and

     (4) interest as allowed by law, including interest as calculated under Chapter 2251,
         Government Code.

(b) Damages awarded in an adjudication brought against a local governmental entity
    arising under a contract subject to this subchapter may not include:

     (1) consequential damages, except as expressly allowed under Subsection (a)(1);

     (2) exemplary damages; or

     (3) damages for unabsorbed home office overhead.

(c) Actual damages, specific performance, or injunctive relief may be granted in an
    adjudication brought against a local governmental entity for breach of a contract
    described by Section 271.151(2)(B) [which deals with contract for sale/delivery of
    reclaimed water].

TEX. LOC. GOV’T CODE §271.154. Contractual Adjudication Procedures Enforceable

      Adjudication procedures, including requirements for serving notices or engaging in
alternative dispute resolution proceedings before bringing a suit or an arbitration
proceeding, that are stated in the contract subject to this subchapter or that are established
by the local governmental entity and expressly incorporated into the contract or
incorporated by reference are enforceable except to the extent those procedures conflict
with the terms of this subchapter.
TAB “E”
TEX. GOV’T CODE §791.001. Purpose

     The purpose of this chapter is to increase the efficienty and effectiveness of local
governments by authorizing them to contract, to the greatest possible extent, with one
another and with agencies of the state.

TEX. GOV’T CODE §791.011(a). Contracting Authority; Terms

(a) A local government may contract or agree with another local government or a
    federally recognized Indian tribe, as listed by the United States secretary of the
    interior under 25 U.S.C. Section 479a-1, whose reservation is located within the
    boundaries of this state to perform governmental functions and services in accordance
    with this chapter...


TEX. GOV’T CODE §311.034. Waiver of Sovereign Immunity

      In order to preserve the legislature’s interest in managing state fiscal matters through
the appropriations process, a statute shall not be construed as a waiver of sovereign
immunity unless the waiver is effected by clear and unambiguous language. In a statue,
the use of “person,” as defined by Section 311.005 to include governmental entities, does
not indicate legislative intent to waive sovereign immunity unless the context of the statute
indicates no other reasonable construction. Statutory prerequisites to a suit, including the
provision of notice, are jurisdictional requirements in all suits against a governmental
entity.